                             THE BASIL LAW GROUP
                                     A PROFESSIONAL CORPORATION
                                         COUNSELLORS AT LAW

                                   1270 BROADWAY, SUITE 305
                                   NEW YORK, NY 10001-3215
                                    TELEPHONE:917-512-3066
                                       E-FAX:831-536-1075
                                  ROBERTJBASIL@RJBASIL.COM

                                      NOVEMBER 26, 2019

Hon. Steven M. Gold

       Re:    Edward Shin v YS2 Enterprises, Inc.
              Case No. 1:17-cv-05183(ILG)(SMG)

Dear Judge Gold:

The firm represents plaintiff, Edward Shin. I make this report on behalf of all parties. Two
depositions were scheduled for November 22, 2019, which would have concluded all
depositions to be taken during discovery. However, one of those depositions, the
deposition of plaintiff’s liability expert, was cancelled due to the expert’s being called upon
to testify that same day in Supreme Court New York. The other deposition was a follow-
up deposition of plaintiff, which can be done (and was scheduled to be done) on the same
day. Accordingly, the parties are working on a rescheduled date and mutually desire the
Court’s indulgence for a short extension of discovery to undertake these two depositions.

                                             Respectfully submitted,

                                             /s Robert J. Basil

                                             Robert J. Basil
